Citation Nr: 1045897	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a neurological disorder of 
the lower extremities, to include as secondary to a service-
connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified at a hearing in support of his claim at the 
Columbia RO in March 2008, before the undersigned Acting Veterans 
Law Judge.  


FINDING OF FACT

The Veteran has mild radiculopathy of the lower extremities that 
is caused by his service connected back disability.  


CONCLUSION OF LAW

The Veteran's mild radiculopathy of the lower extremities is 
proximately due to his service connected back disability.  
38 U.S.C.A. §§  1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. See 38 C.F.R. § 3.159(b)(1) (2010).  The VCAA notice 
requirements apply to all five elements of a service connection 
claim: Veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO issued a VCAA notice letter in March 2006.  The Board need 
not discuss the sufficiency of the letter or VA's development in 
light of the fact that the Board is granting service connection 
for mild radiculopathy of the lower extremities.  Any potential 
error on the part of VA in complying with the provisions of the 
VCAA with respect to this claim has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.

Accordingly, appellate review may proceed without prejudice to 
the Veteran with respect to his service connection claim for mild 
radiculopathy of the lower extremities.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2010).  In this case, the Veteran claims that his 
neurological disorder of the lower extremities is secondary to 
his service connected low back disability.  

A disability can be service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  A claim for secondary service connection 
requires medical evidence that connects the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 11 
Vet. App. 148, 158 (1998).  In order to establish entitlement to 
service connection on a secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability and 
the current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

VA is required to give due consideration to all pertinent medical 
and lay evidence in evaluating a claim for disability benefits.  
38 U.S.C.A. § 5107(b).  Laypeople are competent to describe 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Board is within its province to weigh lay evidence 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence or continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  A May 2002 private 
medical record reflects a diagnosis of mild radiculopathy, 
apparently in both lower extremities.  Although a May 2006 VA 
examination report indicates that there was no physical evidence 
of peripheral neuropathy, the examiner ordered EMG nerve 
conduction velocity studies.  An August 2006 nerve conduction and 
EMG report indicates that the Veteran has mild bilateral sensory 
polyneuropathy.  Based on the foregoing, the Board finds that the 
Veteran has a current diagnosis of a neurological disorder of the 
lower extremities.  The Veteran is currently service connected 
for low back pain with degenerative disc disease, which is the 
disability he claims has caused his neurological disorder in the 
lower extremities.  

The determinative issue in this case is whether the Veteran's 
current mild radiculopathy of the lower extremities is 
attributable to his service connected low back disability.  
Wallin, 11 Vet. App. at 512.  At his March 2008 Travel Board 
hearing, the Veteran testified that he had been diagnosed with 
both peripheral neuropathy and radiculopathy.  He contended that 
his claim was for a neurological problem that was caused by his 
service connected back disability, rather than a specific 
diagnosis.  He described feelings of tightness, as well as 
radiating and burning pain that began in his low back and 
traveled to his feet.  As a result of discussions with his 
doctors, the Veteran asserted that his neurological disorder of 
the lower extremities was caused by his service connected 
degenerative disc disease.  Through his representative in a March 
2008 statement, the Veteran contended that treatment records from 
his private physician were more thorough than the reports from 
his VA examination.  

Notably, although the May 2006 VA examination did not find 
physical evidence of peripheral neuropathy, the examiner ordered 
EMG studies that showed mild bilateral sensory polyneuropathy.  
In May 2002, Dr. B. P., the Veteran's private physician, had 
diagnosed him with "mild radiculopathy secondary to degenerative 
disc disease."  Dr. B. P. stated that the radiculopathy was in 
both of the Veteran's legs.  The statement from Dr. B. P. 
provides strong evidence in favor of the Veteran's claim, because 
it provides a nexus between the Veteran's current disability and 
his service connected degenerative disc disease of the low back.  
There is no medical evidence of record to contradict this 
opinion.  

The Board finds that all three elements of the Veteran's claim 
for service connection for a neurological disorder of his lower 
extremities, as secondary to a service-connected back disability, 
have been met.  The Veteran has a diagnosis of mild radiculopathy 
of the lower extremities.  He has a service-connected back 
disability.  Finally, there is a statement from his private 
physician noting that the radiculopathy was caused by the 
Veteran's service-connected back disability.  Resolving all doubt 
in favor of the Veteran, the Board finds that the evidence 
supports service connection for a neurological disorder of the 
lower extremities.  38 U.S.C.A. § 5107(b), and the appeal is 
granted.  




ORDER

Service connection for a neurological disorder of the lower 
extremities is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


